DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The phrase “The object of the present invention is to provide” should be removed from the abstract.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallis 6,206,436.
In regard to claim 1, Mallis discloses a threaded connection for connecting pipes, comprising:
a pin 111 including a wedge male thread having a varying-thread-width portion; and a box 112 including a wedge female thread having a varying-thread-width portion, wherein the male thread engages the female thread, and
the threaded connection is constructed such that, when a stab flank and a load flank of the male thread contact a stab flank and a load flank, respectively, of the female thread, a shoulder provided on the pin is not in contact with a shoulder provided on another member, and, with a further rotation in a make-up direction, the shoulder provided on the pin is capable of contacting the shoulder provided on the other member before the threads yield (see claim 5 and also the pin end and box shoulder in contact in fig. 10).
In regard to claim 2, wherein, in the varying-thread-width portion, a stab flank, a crest and a load flank of the male thread contact a stab flank, a root and a load flank, respectively, of the female thread to provide sealability at the threaded connection (they are all in contact, thus creating a seal).
In regard to claim 5, wherein a shoulder is provided on a tip of the pin;
a shoulder is provided on the box to correspond to the shoulder of the pin; and the threaded connection is constructed such that, when a stab flank and a load flank of the male thread contact a stab flank and a load flank, respectively, of the female thread, the shoulder of the 
In regard to claim 6, wherein the pin includes a plurality of male thread stages and an intermediate shoulder provided between the plurality of male thread stages;
the box includes a plurality of female thread stages and an intermediate shoulder provided between the plurality of female thread stages to correspond to the intermediate shoulder of the pin; and
the threaded connection is constructed such that, when a stab flank and a load flank of a male thread of the pin provided on a pipe end of one of a pair of pipes contact a stab flank and a load flank, respectively, of a female thread, the intermediate shoulders of the pin and the box are not in contact with each other, and, with a further rotation in the make-up direction, the intermediate shoulders of the pin and the box are capable of contacting each other before the threads yield (see claim 5 and also the pin end and box shoulder in contact in fig. 10).
In regard to claim 7, wherein a shoulder is provided on a tip of the box;
a shoulder is provided on the pin to correspond to the shoulder of the box; and the threaded connection is constructed such that, when a stab flank and a load flank of the male thread contact a stab flank and a load flank, respectively, of the female thread, the shoulders of the box and the pin are not in contact with each other, and, with a further rotation in the make-up direction, the shoulders of the box and the pin are capable of contacting each other before the threads yield (see claim 5 and also the pin end and box shoulder in contact in fig. 10).
In regard to claim 8, wherein the pin includes a pin sealing surface located closer to a pipe end and/or a pipe body than the male thread as determined along a pipe-axis direction;

and the pin sealing surface sealingly contacts the box sealing surface (surfaces of the pin and box located at length A in fig. 9 would contact and seal upon make-up of the joint).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallis 6,206,436 in view of Chelette et al. 8,882,157.
Mallis discloses a threaded pin and box connection as described above, but does not 
disclose the box having two female ends for connecting two pin members.  Chelette et al. teaches that providing a threaded connection with either a pin and box connection (fig. 9) or a box member with two female ends and a pin member with a male sealing surface and a pin member with a female sealing surface (fig. 8A) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the pin and box connection of Mallis to include a box member connecting two pin members, as taught by Chelette because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references not used in the prior art rejections disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679